DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Brian Parke on January 18, 2022.

The application has been amended as follows:

In the Claims:

Claim 9 (Currently Amended).
A method, comprising:
forming a first semiconductor layer over a substrate;
forming a second semiconductor layer over the first semiconductor layer;
 a first isolation material in contact with sidewalls of the first and second semiconductor layers;
etching the first and second semiconductor layers to form a recess exposing a sidewall of the first isolation material;
forming a first epitaxy layer in the recess;
exposing the first epitaxy layer to a first dopant-containing gas to form a heavily doped first epitaxy layer, such that the heavily doped first epitaxy layer is in contact with the sidewall of the first isolation material and the first semiconductor layer;
forming a second epitaxy layer over the heavily doped first epitaxy layer; and
exposing the second epitaxy layer to a second dopant-containing gas to form a heavily doped second epitaxy layer, such that the heavily doped second epitaxy layer is in contact with the first semiconductor layer and the second semiconductor layer.

Claim 13 (Currently Amended).
The method of claim 12, wherein exposing the third epitaxy layer is performed until a dopant-containing layer is formed over the heavily doped third epitaxy layer, and a top surface of the dopant-containing layer is higher than a top surface of the first isolation material.

Claim 14 (Currently Amended).
The method of claim 9, further comprising forming a shallow trench isolation (STI) structure over the substrate prior to forming the first isolation material, wherein the first isolation material is in contact with a top surface of the STI structure.

The method of claim 9, further comprising forming a mask over the second semiconductor layer, wherein the first isolation material is in contact with a sidewall of the mask.

Claim 21 (Currently Amended).
A method, comprising:
forming a first semiconductor layer over a substrate;
forming a hard mask layer over the first semiconductor layer;
forming a dummy gate structure over the hard mask layer;
patterning the hard mask layer using the dummy gate structure as an etch mask, wherein a remaining portion of the hard mask layer serves as a hard mask;
forming gate spacers on opposite sidewalls of the dummy gate structure and on opposite sidewalls of the dummy gate structure hard mask;
etching the first semiconductor layer to form recesses;
forming source/drain epitaxy structures in the recesses;
performing a solid phase diffusion process to form a doped region in the source/drain epitaxy structures, wherein the solid phase diffusion process is performed such that dopant-containing layers are formed on the doped region of the source/drain epitaxy structures, and top surfaces of the dopant-containing layers are higher than a bottom surface of the hard mask; and
etching the dopant-containing layers to expose the doped region of the source/drain epitaxy structures.

The method of claim 9, further comprising forming [[an]] a second isolation material over the heavily doped second epitaxy layer.

Claim 29 (Currently Amended).
The method of claim 21, further comprising forming an isolation material over the doped region of the source/drain epitaxy structures after etching the dopant-containing layers.

Specification
Examiner acknowledges the amendment to the title filed on January 10, 2022. The objection to specification in previous Office Action filed on October 14, 2021 is hereby withdrawn.

Claim Objections
Examiner acknowledges the amendments to claims 1 and 8 filed on January 10, 2022. The claim objections in the previous Office Action filed on October 14, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 1-9, 12-15, 21-22, and 26-30 are allowed.
Note: “in contact with” recited in claims 1, 7, 9, 12, and 14-15 is interpreted as “in direct contact with;” and “separated” in claim 1 is interpreted as “not in direct contact with.”

The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, the epitaxy structure is in contact with the first and second semiconductor layers; and the doped region is in contact with the second semiconductor layer and is separated from the first semiconductor layer. Therefore, claim 1 is allowable. Claims 2-8 are allowable as they depend upon claim 1.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 9, in particular, exposing the second epitaxy layer to a second dopant-containing gas to form a heavily doped second epitaxy layer, such that the heavily doped second epitaxy layer is in contact with the first semiconductor layer and the second semiconductor layer. Therefore, claim 9 is allowable. Claims 12-15 and 26-27 are allowable as they depend upon claim 9.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 21, in particular, etching the dopant-containing layers to expose the source/drain epitaxy structures. Therefore, claim 21 is allowable. Claims 22 and 28-30 are allowable as they depend upon claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892